DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Apr. 26, 2022 has been entered.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first core layer is formed of powder laving smaller than that of powder forming the second core layer” in lines 17-18.
Claim 11 recites “the first core layer is formed of powder having smaller than that of powder forming the second core layer” in lines 17-18.
Claims 1 and 11 are not clear.  The Examiner notes the claims were considered for examination purposes as reciting “the first core layer is formed of powder having smaller sizes than the powder forming the second core layer” based on par. [0102] of the instant Specification as filed.
Claim 1 recites the limitation “the sieve sheet” in line 20.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes the claim was considered for examination purposes as reciting “the meshed sieve sheet.”


Allowable Subject Matter
Claims 1, 3-5, 9-17 are allowed.
The Examiner notes claims 1 and 11 are indicated as allowable based on the claims’ interpretation as discussed in the 35 USC 112(b) rejections section above.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art Yamazaki and JP07-124926 A fail to teach or suggest a building material as recited in claims 1 and 11, specifically, a building material including a first core layer and a second core layer as recited in the claims.  JP07-124926 A also does not teach the mixture’s composition as recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/Primary Examiner, Art Unit 1783